DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,897,993. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap in scope between the patented claims and the claims in this application render obvious the claims in this application.
Claim Objections
Claim 6 is objected to because of the following informalities: In line 2, the recitation “on interior” should be “on an interior”. 
Claim 9 is objected to because of the following informalities: In line 14, the recitation “panels.” should be “panels,”. 
Claim 11 is objected to because of the following informalities: In line 4, the recitation “an interior” should be “the interior”. 
Claim 12 is objected to because of the following informalities: The claim is listed as (Cancelled), but contains claim limitations. The claim limitations should be deleted. For the purposes of this Office action, claim 12 is canceled. 
Claim 18 is objected to because of the following informalities: In line 18, the recitation “when at least” should be “when said at least”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 9, 17, and 18: The Applicant’s specification, at Figs. 5-6 and [0045]-[0047], describes the claimed “one or more receivers” (receiver 601) and “locking wedge” (locking wedge 602). The receivers 601 are on the side panels 105.
At no point does the Applicant’s specification specifically limit the side panel 105 to only downward, vertical translation to join the receivers 601 and locking wedges 602. The specification makes no mention of such translation.  
Further, the Applicant’s Fig. 5 shows lateral (horizontal) space between the side panels 105 and the lateral sides of the cabinet, before the locking wedges 602 and 

    PNG
    media_image1.png
    740
    768
    media_image1.png
    Greyscale

To move the side panels 105 from the position shown in Fig. 5 to the joined position in Fig. 6, the side panels 105 must have some component of horizontal motion, in additional to a component of vertical and downward motion. Such component of horizontal motion takes up the lateral (horizontal) spacing shown in Fig. 5, and brings the side panels 105 against the remaining components of the article of furniture. 
The Applicant’s specification does not provide support for “when the side panel is translated only in a downward, vertical direction along the y-axis” (claims 1, 9, and 17) and “when at least one panel or said adjacent panel is translated only along the y-axis” (claim 18) as claimed. Specifically, the word “only” in the aforementioned claim limitations raises the issue of new matter, and necessitates rejection under 35 U.S.C. § 112(a).
With respect to claims 3-8, 10-11, 13-16, and 19-20: The claims are rejected under 35 U.S.C. § 112(a) via dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0260592 A1 (Lin) in view of US 2011/0115350 A1 (Tsai).
With respect to claim 1: Lin discloses a furniture assembly kit (combination cabinet 10) comprising: a front panel (front panel 13), a back panel (rear panel 11), a top panel (top panel 14), and two side panels (side panels 12) that, when assembled, form a case, the case defining a storage volume (the interior of combination cabinet 10) having a height along a y-axis, a width along an x-axis, and a thickness along a z-axis (Figs. 1-6) and wherein the front panel and back panel are each configured to extend along a x-y plane, the front panel and back panel each having a top, a bottom, and two sides (Figs. 1-6); wherein each of the side panels is configured to extend along a y-z plane and has a top, a bottom, and two sides (Figs. 1-6) and is configured to reversibly slide into an opening formed in the sides of the front panel and back panel (Figs. 6-7 and 10; see the explanation and annotated images below); wherein the top panel, upon assembly, is configured to extend along an x-z plane, proximate tops of the side panels (Figs. 1-6).
Regarding the claim recitation “wherein each of the side panels… is configured to reversibly slide into an opening formed in the sides of the front panel and back panel”, the rejection above refers to Figs. 6-7 and 10. The arrows in the annotated images below, from Lin Figs. 6-7 and 10, indicate the structures of Lin that are relied upon as “an opening” as claimed in the front and back panels. 

    PNG
    media_image2.png
    708
    617
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    646
    525
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    472
    587
    media_image4.png
    Greyscale

Regarding the side panels sliding into the indicated openings, each of the embodiments of Lin’s detachable fastening devices 20/20A/20B incorporates a vertical motion in order to join the male and female parts thereof. Such vertical motion yields the side panels sliding into the indicated openings. The detachable nature of the fastening devices 20/20A/20B meets “reversibly” as claimed. Sliding in one direction yields attachment, and sliding in the reverse direction yields detachment.  
Lin does not disclose “a base panel” as claimed. Tsai Figs. 3-6 and [0046] disclose mounting a rigid cabinet floor 26 inside a cabinet 10 using a pair of bottom grooves 15 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin’s cabinet 10, as shown in Lin Figs. 3-5, by adding Tsai’s rigid cabinet floor 26 therein, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to provide the floor 26 inside Lin’s cabinet 10, to thereby provide a structure on which items may be stored inside the cabinet 10. Tsai’s disclosure of forming a rigid connection using the floor 26 provides additional motivation to use the floor 26 in Lin’s cabinet 10. In the combination, floor 26 makes obvious the claimed “base panel”. 
The embodiments of Lin Figs. 1-10 use a fastening device 20 (Fig. 7) or 20A (Fig. 8). Lin Figs. 11-12 and [0028]-[0030] disclose a different detachable fastening device 20B that comprises a male member 22B and a female member 24B, each embedded in one of the panels 11, 12, and 13. Lin leaves open which panel 11-13 receives the male member 22B and which panel 11-13 receives the female member 24B. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach one or more of the female member 24B to Lin’s side panels 12, and to attach a corresponding number of the male member 22B to Lin’s front panel 13 and/or rear panel 11, because there are so few possible configurations for attaching the male member 22B and female member 24B to the panels 11-13 as disclosed by Lin. The small, finite number of options makes obvious having such a configuration.

See Fig. 11, The female member 24B moves straight downward into engagement with the male member 22B. This motion makes obvious “translated only in a downward, vertical direction” as claimed. 
With respect to claim 3: Lin does not disclose “shelves” as claimed. Tsai Figs. 5-9 and [0049]-[0052] disclose shelves 27 mounted on shelf supports 19A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify cabinet 10 of Lin Fig. 5 with one or more of Tsai’s shelves 27, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination in order to sub-divide the wardrobe into separate compartments, thereby enabling a user to sort and/or organize items as desired. 
With respect to claim 4: The embodiments of Lin Figs. 1-3 and 6-7 include drawers 16. Lin Figs. 1-2 show drawer runners (slides) on the drawers 16 and inside the cabinet 10. Lin Figs. 6-7 show drawer runners (slides) inside the cabinet 10. The front panel of each drawer 16 meets “one or more door panels” as claimed. The runners/slides in Lin Figs. 1-2 and 6-7 meet “one or more drawer runners” as claimed. 
With respect to claim 5: The embodiments of Lin Figs. 1-5 meet one or more of “a table, a book shelf, a storage shelf, a cabinet, a bar table, an armoire, a case, a 
With respect to claim 6: See Lin [0026], Fig. 6, and Fig. 10. Top panel 14 includes a plurality of assembling blocks 15 on the bottom face thereof. Fastening rods 16 pass through the blocks, and engage in assembling holes 17 formed in each of the panels 11-13. The blocks 15 are interpreted as “cleats” as claimed, and the rods 16 are interpreted as “locking pins” as claimed. 
Under such an interpretation, attachment of the top panel 14 using the blocks 15, rods 16, and holes 17 meets “wherein the top panel, upon assembly, may be connected to the back panel and the front panel by the plurality of locking pins and cleats installed on the top panel, wherein the plurality of locking cleats and pins restrict the top panel from relative movement” as claimed.
Lin does not disclose the blocks 15, rods 16, and holes 17 used for attachment of the side panels 12 with the front panel 13 and rear panel 11. However, it has been held that duplication of the essential working parts of an invention involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin’s cabinet 10 by using Lin’s blocks 15, rods 16, and holes 17 for attachment of the side panels 12 with the front panel 13 and rear panel 11, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.

Such a configuration makes obvious “and wherein the side panels, upon assembly, may be connected to the back panel and the front panel by the plurality of locking pins and cleats installed on an interior surface of the side panel, wherein the plurality of locking cleats and pins restrict the side panels from relative movement” as claimed.
With respect to claim 7: See Lin Fig. 10. The bow-shaped portions of the fastening rods 16 makes obvious “self-tightening” as claimed. Rod 16 is interpreted as meeting “pin” as claimed. 
With respect to claim 8: When adding Lin’s blocks 15, rods 16, and holes 17 between the panels 11-13, it is obvious to mount the blocks 15 to the side panels 12 due to the finite number of ways the components may be arranged. In such a configuration, the rods 16 pass through the blocks 15 that are attached to the side panels 12, and engage in holes 17 that are formed in the front panel 13 and rear panel 11. The blocks 15 on the side panels 12 are interpreted as “one or more cleats” as claimed.
With respect to claim 9: By making the same combinations/modifications as in the rejections above, Lin in view of Tsai makes obvious a furniture assembly kit comprising: a front panel (Lin front panel 13), a back panel (Lin’s back panel 11), a top panel (Lin’s top panel 14), a base panel (Tsai’s cabinet floor 26, mounted in Lin’s cabinet 10), and two side panels (Lin’s side panels 12) that, when assembled, form a case, the case defining a storage volume having a height along a y-axis, a width along an x-axis, and a thickness along a z-axis (Lin Figs. 1-6); and wherein the front panel and back panel are each configured to extend along a x-y plane, the front panel and back panel each 
With respect to claim 10: See Lin [0026], Fig. 6, and Fig. 10. Top panel 14 includes a plurality of assembling blocks 15 on the bottom face thereof. Fastening rods 16 pass through the blocks, and engage in assembling holes 17 formed in each of the panels 11-13. The blocks 15 are interpreted as “cleats” as claimed, and the rods 16 are interpreted as “locking pins” as claimed. 

With respect to claim 11: Lin does not disclose the blocks 15, rods 16, and holes 17 used for attachment of the side panels 12 with the front panel 13 and rear panel 11. However, it has been held that duplication of the essential working parts of an invention involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin’s cabinet 10 by using Lin’s blocks 15, rods 16, and holes 17 for attachment of the side panels 12 with the front panel 13 and rear panel 11, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to preclude unwanted or unexpected detachment of the detachable fastening devices 20B.
Such a configuration makes obvious “wherein the side panels, upon assembly, may be connected to the back panel and the front panel by the plurality of locking pins and cleats installed on an interior surface of the side panel, wherein the plurality of locking cleats and pins restrict the side panels from relative movement with respect to the back or front panel” as claimed.
With respect to claim 13: See Lin [0026], Fig. 6, and Fig. 10. The rods 16 are interpreted as “at least one locking pin” as claimed. See Lin Fig. 10. The bow-shaped portions of the fastening rods 16 makes obvious “self-tightening” as claimed.
With respect to claim 14: Lin does not disclose “shelves” as claimed. Tsai Figs. 5-9 and [0049]-[0052] disclose shelves 27 mounted on shelf supports 19A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify cabinet 10 of Lin Fig. 5 with one or more of Tsai’s shelves 27, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination in order to sub-divide the wardrobe into separate compartments, thereby enabling a user to sort and/or organize items as desired. 
With respect to claim 15: The embodiments of Lin Figs. 1-3 and 6-7 include drawers 16. Lin Figs. 1-2 show drawer runners (slides) on the drawers 16 and inside the cabinet 10. Lin Figs. 6-7 show drawer runners (slides) inside the cabinet 10. The front panel of each drawer 16 meets “one or more door panels” as claimed. The runners/slides in Lin Figs. 1-2 and 6-7 meet “one or more drawer runners” as claimed. 
With respect to claim 16: The embodiments of Lin Figs. 1-5 meet one or more of “a table, a book shelf, a storage shelf, a cabinet, a bar table, an armoire, a case, a chiffonier, a closet, a dresser, a locker, a wardrobe, a bin, a vault, a buffet, and a sideboard” as claimed. Fig. 2 is specifically disclosed as a dresser, and Fig. 5 is specifically disclosed as a wardrobe ([0021]).
With respect to claim 17: By making the same combinations/modifications as in the rejections above, Lin in view if Tsai makes obvious a method of assembling a kit that is designed, when assembled, to form a unit of furniture (Lin’s cabinet 10), the method comprising: providing a front panel (Lin’s front panel 13), a back panel (Lin’s back panel 11), a top panel (Lin’s top panel 14), a base panel (Tsai’s cabinet floor 26, as added to Lin’s cabinet 10), and two side panels (Lin’s side panels 12) that, when assembled, form a case, the case defining a storage volume having a height along a y-axis, a width along an x-axis, and a thickness along a z-axis (Lin Figs. 1-6 and [0021]-[0022]), wherein the back panel is configured to extend along an x-y plane, the back panel having a top, a bottom, and two sides (Lin Figs. 1-6 and [0021]-[0022]), and wherein each of the two side panels has a top, a bottom, and two sides (Lin Figs. 1-6); providing a locking wedge (Lin’s connecting block 226/226B) and a receiver (Lin’s female member 24B), wherein when engaged the locking wedge and the receiver interact in a same plane (Lin Figs. 11-12 and [0028]-[0030]), wherein each of the side panels further comprise one or more receivers (Lin’s female member 24B) comprising a downward-facing opening (Lin’s connecting channel 246B) disposed on an interior surface of the side panels, and further wherein the one or more receivers are each sized and shaped to securely receive via the downward-facing opening a corresponding locking wedge (Lin’s connecting block 226/226B) disposed on one or both of the front panel and back panel when the side panel is translated only in a downward, vertical direction along the y-axis, thereby restricting the side panels from movement relative to one or more of the front and back panels (Lin Figs. 11-12 and [0028]-[0030]);-22- 43807524_4Attorney Docket - 068877.0020attaching the side panels to opposite ends of the back panel and the front panel by sliding the side panels into openings formed in the sides of the 
With respect to claim 18: By making the same combinations/modifications as in the rejections above, Lin in view if Tsai makes obvious a furniture assembly kit comprising: a front panel (Lin’s front panel 13), a back panel (Lin’s back panel 11), a top panel (Lin’s top panel 14), a base panel (Tsai’s cabinet floor 26, as added to Lin’s cabinet 10), and two side panels (Lin’s side panels 12) that, when assembled, form a case, the case defining a storage volume having a height along a y-axis, a width along an x-axis, and a thickness along a z-axis (Lin Figs. 1-6) and wherein the front panel and back panel are each configured to extend along a x-y plane, the front panel and back panel each having a top, a bottom, and two sides (Lin Figs. 1-6); wherein each of the side panels is configured to extend along a y-z plane and has a top, a bottom, and two sides (Lin Figs. 1-6) and is configured to reversibly slide into an opening formed in the sides of the front panel and back panel (see the analysis in the rejection of claim 1); wherein the base panel, upon assembly, is configured to extend along an x-z plane (horizontally), and the 
With respect to claim 19: See Lin [0026], Fig. 6, and Fig. 10. Top panel 14 includes a plurality of assembling blocks 15 on the bottom face thereof. Fastening rods 16 pass through the blocks, and engage in assembling holes 17 formed in each of the panels 11-13. The blocks 15 are interpreted as “cleats” as claimed, and the rods 16 are interpreted as “locking pins” as claimed. 
Under such an interpretation, attachment of the top panel 14 using the blocks 15, rods 16, and holes 17 meets “wherein the top panel, upon assembly, may be connected to the back panel and the front panel by the plurality of locking pins and cleats installed on the top panel, wherein the plurality of locking cleats and pins restrict the top panel from relative movement with respect to the back or front panel” as claimed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin’s cabinet 10 by using Lin’s blocks 15, rods 16, and holes 17 for attachment of the side panels 12 with the front panel 13 and rear panel 11, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to preclude unwanted or unexpected detachment of the detachable fastening devices 20B.
Such a configuration makes obvious “and wherein the side panels, upon assembly, may be connected to the back panel and the front panel by the plurality of locking pins and cleats installed on an interior surface of the side panel, wherein the plurality of locking cleats and pins restrict the side panels from relative movement with respect to the back or front panel” as claimed.
With respect to claim 20: The embodiments of Lin Figs. 1-5 meet one or more of “a table, a book shelf, a storage shelf, a cabinet, a bar table, an armoire, a case, a chiffonier, a closet, a dresser, a locker, a wardrobe, a bin, a vault, a buffet, and a sideboard” as claimed. Fig. 2 is specifically disclosed as a dresser, and Fig. 5 is specifically disclosed as a wardrobe ([0021]).

s 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0260592 A1 (Lin) in view of US 2011/0115350 A1 (Tsai) as applied to claims 6 and 9 above, and further in view of US 6,652,206 B2 (Heflin).
With respect to claims 7 and 13: Heflin discloses a self-locking rivet fastener that appears structurally similar to Lin’s fastening rods 16. Heflin’s fastener is suitable for fastening panels together (Abstract), and is releasable for removal and re-use (Col. 1). Heflin’s arms 50 and 70 comprise “flex open bows” because they form bows (arms or branches) that are flexible.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Lin’s rods 16 be self-tightening, like Heflin’s fastener, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make the rods 16 self-tightening in order to provide a strong, rigid connector between the cabinet panels. 
Response to Arguments
The Applicant’s remarks dated 17 March 2022 regarding the Double Patenting rejections are acknowledged. The Double Patenting rejections are maintained above in this Office action.
The claim objections made in the previous Office action are overcome by the amendment dated 17 March 2022, and are hereby withdrawn. New claim objections are made above in this Office action.
The claim rejections made in the previous Office action under 35 U.S.C. § 112(a) and (b) are overcome by the amendment dated 17 March 2022, and are hereby 
Applicant's arguments filed regarding the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
The first reason the arguments are not persuasive is because the claim limitations using “only”, which are argued as distinguishing over the prior art, raise the issue of new matter. The Applicant’s originally-filed specification does not provide support for those limitations, so those limitations can not be used to distinguish over the prior art.
The second reason the arguments are not persuasive is that the Applicant’s arguments on pages 10-11 dated 17 March 2022 refer to Lin Figs. 7 and 8. However, in the rejections of record, the fastening device 20B of Lin Figs. 11-12 is used. The fastening device 20B of Lin Figs. 11-12 is joined by motion only in a downward, vertical direction. Thus, even if the limitations in question had support in the Applicant’s originally-filed specification, the prior art still meets the claims as written.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.